DETAILED ACTION

Claims 13-27 are allowed over the prior art of the record.

Reasons for Allowance
JP H06300649, in view Kohara et al, (U.S. Publication Number 20050276990), represent the best art of the record.  However,  fails to teach or suggest all the limitations of independent claims 13, 14 and 15.
	JP H06300649 disclose a thin film strain resistance material with a flexible resin substrate (clement 1), a functional layer formed of a metal alloy, or compound on a surface of the substrate, a resistor formed of a film (clement 3}, that includes Cr, CrN, and Cr2n and into which an element included in the functional layer is diffused (see the abstract), on one surface of the functional layer; and electrodes (elements 4) electrically coupled to the resistor, wherein a gauge factor of the strain gauge is 10 or more (see page 3, paragraph 18), and wherein each electrode includes: a terminal section, a first metallic layer (element 6), formed of copper alloy, or a nickel alloy, and a second metallic layer (element 7) formed of material having better solder wettability than the first metallic layer, on or above the first metallic layer.  JP H06300649 does not recite that the functional layer promoting crystal growth or the use of alpha chromium film. 
	Kohara et al, discloses a process for producing alumina coating composed mainly of alpha-type crystal structure, alumina coating composed mainly of alpha-type crystal structure, laminate coating including the alumina coating, member clad with the alumina coating or laminate coating, process for producing the member, and physical evaporation apparatus.  Kohara et al shows that the crystal growth of alumina of alpha-type crystal structure is promoted in the alumina coating generally in initial stage of forming process.  Kohara et al., shows that the action of the oxygen generated by the reduction of the oxide in a coating.  In addition to the oxygen supplied to form the deposition atmosphere, that is the crystal growth of alumina of alpha-type crystal structure can be promoted by creating a state capable of promoting the reduction reaction of the oxide formed in the oxidation treatment of the hard coating to enhance further the oxygen concentration of the deposition atmosphere. 
	However, JP H06300649, Kohara et al, or combination thereof fails to tech a functional layer promoting crystal growth of a resistor such that the resistor formed of a film that includes Cr, CrN, and Cr2N and into which an element included in the functional layer is diffused, the resistor being provided on one surface of the functional layer that includes the element that is diffused into the film of the resistor defines a growth face of the alfa-chromium of the resistor.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the strain gauge as presented in the independent claims 13, 14 and 15.  Major emphasis is being placed upon the provision of the specifics of a functional layer with an element that us diffused into the film of a resistor d and defines a growth face of an alfa-chromium of the resistor, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, August 25, 2022